Title: James Madison to Andrew Jackson, 19 July 1833
From: Madison, James
To: Jackson, Andrew


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                July 19. 1833
                            
                        
                        Your letter introducing Mr Longacre was duly delivered by him. His distinguished reputation as an Artist was
                            before known to me; and I soon found in his intelligence, his amiable manners, and his unaffected modesty, the further
                            merits recommending him to your favorable notise.
                        Having attained the object of his visit he is about to return through Washing[ton] and I avail myself of the
                            occasion to assure you of my respectful consideration, with a tender of my cordial salutations
                        
                            
                                J M
                            
                        
                    